              Case 2:20-cv-00290-DBB Document 16 Filed 05/26/20 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH



    ROBERT BYRON,                                             ORDER GRANTING [10] MOTION FOR
                                                                 LEAVE TO FILE UNDER SEAL
             Plaintiff,

    v.                                                                       Case No. 2:20-cv-290
    UNIVERSITY OF UTAH, LORI                                                 Judge David Barlow
    MCDONALD, and RUTH WATKINS,

             Defendants.

           Before the court is Plaintiff’s motion for leave to file his motion for a temporary

restraining order and preliminary injunction under seal.1 Defendants do not oppose the motion.2

Having reviewed the motion to file under seal, the court concludes that Plaintiff’s motion for

temporary restraining order and supporting exhibits contain private and sensitive information

properly filed under seal. For good cause, the court GRANTS the motion. Plaintiff may file his

motion for a temporary restraining order and preliminary injunction under seal in accordance

with DUCivR 5-3.



           Signed May 26, 2020.


                                                                BY THE COURT:



                                                                 David Barlow
                                                                 District Court Judge

1
    ECF No. 10. Plaintiff filed a redacted copy of the motion (ECF No. 9).
2
    ECF No. 14.
